*998ON MOTION

ORDER

LINN, Circuit Judge.
In Tohono O’Odham Nation v. United States, 559 F.3d 1284 (Fed.Cir.2009), this court reversed the decision of the United States Court of Federal Claims that granted the government’s motion to dismiss for lack of jurisdiction. In United States v. Tohono O’Odham Nation, — U.S. -, 131 S.Ct. 1723, 179 L.Ed.2d 723 (2011), the Supreme Court of the United States reversed the judgment of this court and remanded the case to this court for further proceedings consistent with the Court’s opinion.
Accordingly, upon consideration of the decision of the Supreme Court,
It Is Ordered That:
(1) The judgment of the Court of Federal Claims dismissing Tohono O’Odham Nation’s complaint for lack of jurisdiction is affirmed.
(2) This case is remanded to the Court of Federal Claims so that it can reinstate its judgment of dismissal.